Citation Nr: 1310868	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-37 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to November 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

The Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO in March 2011; a transcript of that hearing is of record.  The record was held open for sixty days following the hearing so that the Veteran could submit additional evidence in support of his appeal.  Additional evidence was received in March 2011 along with a waiver allowing the Board to consider this evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

The Board observes that it has recharacterized the issues on appeal.  First, although the Veteran originally claimed entitlement to service connection for PTSD only, the record reflects multiple psychiatric diagnoses, including PTSD and major depression.  Hence, this issue is more appropriately characterized as entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, the claim for COPD has been recharacterized as a respiratory disorder so as to also include the diagnoses of chronic bronchitis, emphysema, and apical scarring and lung nodules found in the record.  See id.; see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In September 2011, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC), for additional development.  The AMC returned this appeal to the Board July 2012.  Thereafter, in September 2012, the Veteran submitted additional medical evidence in support of his claimed psychiatric disability, via his accredited representative.  He did not indicate whether he was waiving RO review of this new evidence.  Regardless, the Board notes that it is granting the full benefit sought on appeal with respect to the issue of service connection for an acquired psychiatric disability.  Accordingly, there is no prejudice to the Veteran in the Board considering this evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with this appeal.  This Virtual VA claims file has been reviewed.

As regards the Veteran's respiratory claim, for reasons discussed following the order, a remand is once again necessary.  Accordingly, this matter is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The competent and credible evidence establishes that the Veteran has been diagnosed with PTSD and major depression that is due, in part, to an in-service military sexual trauma (MST) confirmed by competent and credible medical and lay evidence of record.


CONCLUSION OF LAW

PTSD and major depression were incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board is granting the full benefit sought as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression.  Thus, all notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

Merits of the Claim

The Veteran asserts that he was sexually assaulted in 1976 while he was on temporary duty in the Philippines.  He claims he was the victim of an assault by two men who held a knife to his throat, and that these incidents are the genesis of his current psychiatric disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this requires competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

At the outset, the Board notes that the Veteran has the requisite diagnosis of PTSD.  He has provided VA treatment records dated since December 1997 showing a DSM-IV diagnosis of PTSD and major depression, as well as continued treatment for these disorders.  The most recent VA examination, conducted in October 2011, confirmed both diagnoses.  

The Veteran's claim for service connection for PTSD is predicated entirely on sexual assault (also known as military sexual trauma (MST)).  VA's regulations pertaining to PTSD were amended in 2010 to liberalize, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  These changes, however, did not pertain to claims for PTSD that, as here, are predicated on personal assault or MST.  Id.  This is because these types of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(3) to (f)(4).

In regard to personal assault and MST, VA recognizes that, because these events are a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  In other words, it is not unusual for there to be an absence of service records documenting the events a veteran has alleged.  Therefore, evidence from sources other than a veteran's service records may corroborate an account of a stressor incident that is predicated on a personal assault or MST.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2012).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Furthermore, VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In Patton, the United States Court of Appeals for Veterans Claims (Court) pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on MST.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."  Specifically, the M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The M21-1 also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over- the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  

The Court has held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.  Moreover, the Court in Patton and YR noted an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  It may be in a claim, as here, which is predicated on a MST.

With respect to the facts of this particular case, there are no service treatment records indicating the Veteran complained about and/or was seen or evaluated for psychiatric-related problems or issues.  Further, his service personnel records do not show a change in his behavior with regard to his performance of his military obligations.  Service personnel records do, however, include an April 1983 Revised Officer's Comments which discusses the Veteran's alcohol problems and recent stress which may have contributed to recurrence, an October 1982 citation for driving while intoxicated, and an April 1977 divorce from C.A.H.

Additionally, since service, the Veteran has received treatment for substance abuse and has exhibited periods of depression, as evidenced by his diagnosis of major depression in the VA treatment records.  An August 2004 letter from a VA psychologist notes that the Veteran has been receiving treatment since 1991.  This VA treating psychologist also noted that the Veteran's overall condition has been worsened by chronic reactions to traumas he suffered as a child as well as during his service in the military.  In March 2005, the Veteran submitted a stressor statement describing his attack and the effects of the subsequent assault on his life as a whole.  Additionally, the Veteran submitted statements in September 2005 and May 2008 reiterating his contentions, without any variation as to the description of the attack.  Further, in his March 2011 hearing testimony, the Veteran described his substance abuse, including completion of the Alcoholics Anonymous (AA) sobriety program, the effects the personal and sexual assault in the military had on his family life, and finally, several legal problems.  

Given the above facts, the Board remanded this appeal in September 2011 to obtain a medical opinion by a qualified mental health care provider as to whether there are any indications (i.e., behavior changes, etc., including after his military service) the Veteran was sexually assaulted while in the military.  Although the Board must make the ultimate finding of fact concerning the occurrence of a stressor, VA regulation, as previously mentioned, provides that VA adjudicators may submit any evidence it receives to an appropriate medical or mental health care professional for an opinion as to whether it indicates that a personal assault occurred resulting in PTSD.  38 C.F.R. § 3.304 (f)(4).  The Board also notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(4), VA may submit any evidence that it receives concerning the alleged MST to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated on MST.  See Patton, 12 Vet. App. at 272, and YR, 11 Vet. App. at 398-99.

The resultant examination report, dated in October 2011, reflects that the examining psychiatrist concluded the Veteran meets the DSM-IV criteria for PTSD and major depressive disorder, recurrent, chronic.  Regarding the stressor(s)/event(s) supporting these diagnoses, the examiner noted the Veteran reported both childhood physical and sexual abuse as well as the previously discussed in-service sexual assault.  According to the October 2011 examiner, both of these stressors were sufficient to meet criterion A for a diagnosis of PTSD and both stressors contributed to cause the Veteran's current PTSD and major depression.  Regarding any evidence of behavior changes and/or other markers that might corroborate the Veteran's claimed MST, the examiner indicated that the in-service trauma, as reported by the Veteran, would be a risk factor for him to develop or exaggerate substance abuse, divorce, and citation for driving while intoxicated.  As such, it was the examiner's professional opinion that it is "at least as likely as not" that the Veteran's PTSD and depression are the result of the MST.  

Following the October 2011 VA examination, the Veteran submitted a letter dated in July 2012 from a VA psychiatry mental health clinical nurse specialist.  This letter reflects that the Veteran has been a patient at the outpatient clinic where this clinician practices for approximately three months.  It also indicates that the nurse specialist had an opportunity to review the June 2012 supplemental statement of the case as well as the Veteran's VA treatment records dating back to December 1997.  Pertinent to the current determination, the nurse specialist noted that the Veteran exhibits several 'markers' which serve to establish that his in-service stressor occurred.  First, the nurse noted that the Veteran did not have any history of addiction prior to the claimed MST and developed addiction requiring rehabilitation shortly after such trauma occurred.  She also indicated that the Veteran's divorce in 1977 was directly related to the fallout of the MST as well as his inability to complete classes at San Diego College of Business in 1979.  Finally, the nurse specialist noted the Veteran's intention to make the military his career (which is reflected in his service personnel records) and the fact that he was unable to do so.

In considering the evidence of record, the Board finds the foregoing medical opinions describing evidence which corroborates the Veteran's claimed MST probative to the issue of whether his in-service stressor did, in fact, occur.  In that regard, both opinions were provided by mental health professionals who had an opportunity to examine the Veteran and review pertinent evidence, including service and post-service records.  Furthermore, both clinicians discussed, in detail, the specific behavioral changes and other markers observed following the claimed MST and the reason(s) these markers tended to support the occurrence of this event.  

In view of the lack of evidence contradicting these reports, and with consideration of the Court's holding in Moreau, the Board finds after resolving reasonable doubt in the Veteran's favor, that the record contains evidence sufficient to establish his stressor of MST.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Given that the record contains multiple diagnoses of PTSD and major depression based on this verified stressor, the Veteran has met the criteria for entitlement to service connection for these disorders.  As such, his claim his granted.


ORDER

Service connection for PTSD and major depression is granted.


REMAND

The Board sincerely regrets further delay to the matter of entitlement to service connection for a respiratory disorder.  However, review of the record reveals that further action on this claim is warranted.  Specifically, the Board finds a remand is necessary to obtain a supplemental medical opinion and outstanding VA treatment records.

Consistent with the September 2011 remand, the Veteran was scheduled for and underwent VA respiratory examination in October 2011.  The examination report indicates the Veteran's current diagnoses include emphysema, COPD, chronic bronchitis, and bilateral apical scarring and left lung nodules.  Regarding the etiology of these disorders, the examining physician noted that although the Veteran was hospitalized during service for left lobe streptococcal pneumonia with pleural effusion, he recovered from this incident and a February 1984 chest x-ray was within normal limits.  As such, it was his opinion that the Veteran's current conditions are less likely due to service and more likely due to his long history of tobacco abuse.  

Pertinent to the reasons for the current remand, the Veteran's service treatment records reflect that a February 1984 chest x-ray was within normal limits.  However, an October 1984 chest x-ray indicates a one centimeter defect in the right upper lobe noted to be a possible granuloma.  Further, an April 1986 VA examination report (dated less than 2 years following service) indicates the Veteran demonstrated mildly chronic bronchitis symptomatology; a May 1984 chest x-ray showed a small partly calcified granuloma of the right lobe and blunting of the left costophrenic angle by old pleural thickening.  Finally, an August 1994 VA examination report reflects that a chest x-ray taken in conjunction with the examination demonstrated "obvious" COPD with adhesions of the left costophrenic angle and right upper lobe nodule.

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  However, an examination report must sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In this case, despite a notation that the claims file was reviewed, it is not clear from the examination report whether the foregoing evidence was considered by the October 2011 examiner.  Regardless, the Board finds that further discussion is needed with respect to this evidence given the examiner's opinion that the Veteran's respiratory disabilities are not related to service because the February 1984 chest x-ray was normal.  As previously discussed, the service treatment records contain at least one more chest x-ray, dated in October 1984, which contains abnormal findings that are repeated in subsequent reports and appear to be related to his current COPD diagnosis.  Moreover, despite the Veteran's own reports of being symptom-free until 1992, the April 1986 VA examination report clearly indicates the Veteran reported mildly chronic bronchitis symptomatology.  Accordingly, on remand, the claims file should be forwarded to a physician who specializes in pulmonary and respiratory disorders for a supplemental medical opinion.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Prior to obtaining this opinion, to ensure that the record before the physician is complete, the RO/AMC should obtain any relevant outstanding VA treatment records.  The Board notes that there appear to be outstanding treatment records dating back as far as 1991, as evidenced by an August 1994 VA examination report that references a December 1991 chest x-ray report.  It also appears that the Veteran receives ongoing treatment at a VA pulmonary clinic; thus, it is likely more recent records also exist.  VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO/AMC should obtain any outstanding treatment records, including any pulmonary clinic records and associated testing, from the Cleveland VA Medical Center (VAMC), to include the Sandusky Outpatient Clinic, dated since November 1984.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Cleveland VAMC and its associated facilities all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since November 1984, to include any pulmonary clinic records and any associated testing.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After any outstanding evidence has been associated with the claims file, send the Veteran's claims file to a physician who specializes in respiratory/pulmonary disorders.  Access to Virtual VA must be made available to the physician for review, if needed.  

Following a review of the claims file, the physician is asked to provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed respiratory disorders, to include emphysema, COPD, chronic bronchitis, and bilateral lung apical scarring and left lung nodules, either [a] had its onset (i.e., manifested) during the Veteran's period of active duty service, or [b] is otherwise related to his period of active duty service, to include a bout of left lobe streptococcal pneumonia with pleural effusion in 1981/82.  

In rendering the requested opinions, the physician should discuss the significance, if any, of the October 1984 chest x-ray findings of possible right upper lobe granuloma, the April 1986 VA examination report findings of mildly chronic bronchitis symptomatology, the May 1986 chest x-ray report, and the August 1994 VA examination and chest x-ray reports.  Additionally, the Board notes that even if the physician concludes the Veteran's current conditions are related to tobacco use, an opinion as to when these conditions had their onset (i.e., manifested) is still necessary.  A complete medical rationale for all opinions expressed must be provided.

The Veteran should only be scheduled for an examination if the reviewing physician deems one necessary to provide an appropriate response to the questions posed above.  

3.  After the development requested has been completed, the RO/AMC should review any examination and/or medical opinion report(s) to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that each examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the issue remaining on appeal in light of pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


